DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,067,874. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and thus fully met claims 1-19 of U.S. Patent No. 11,067,874.





Current Application					U.S. Patent No. 11,067,874
1. A camera on which an accessory apparatus is mountable, the camera comprising a camera controller configured to control a communication with the accessory apparatus using a signal transmission channel used for a signal transmission between the camera and the accessory apparatus, and a data communication channel used for a data communication between the camera and the accessory apparatus, wherein using the data communication channel, the camera controller is configured to provide a first communication that is a data communication without a designation of a communication counterpart and a second communication that is a data communication with a designated communication counterpart, and wherein whenever detecting a signal indicating an ongoing standby of the first communication output to the signal transmission channel from one accessory apparatus that is not authenticated by the camera, the camera controller authenticates the one accessory apparatus by performing an authentication communication with the one accessory apparatus.  






2. The camera according to claim 1, wherein the camera controller performs the authentication communication after notifying a start of the authentication communication using the first communication.  


3. The camera according to claim 1, wherein the camera controller performs the authentication communication using the first communication and the second communication.  
4. The camera according to claim 3, wherein the authentication communication includes: a communication that requests a transmission of authentication information of the one accessory apparatus using the first communication; and a communication that receives the authentication information from the one accessory apparatus using the second communication.  

5. The camera according to claim 1, wherein the one accessory apparatus include an interchangeable lens apparatus or adapter apparatus connected between and the interchangeable lens apparatus and the camera, and wherein the camera controller performs the authentication communication in order from the adapter apparatus connected nearest to the camera to the interchangeable lens apparatus among the at least one adapter apparatus.  
6. The camera according to claim 5, wherein the camera controller performs an authentication end communication to notify an end of the authentication communication using the first communication when the authentication communication for the interchangeable lens apparatus ends.  


7. The camera according to claim 5, wherein using the first communication and the second communication, the camera controller controls the adapter apparatus including a channel switch configured to connect and disconnect the signal transmission channel, so as to set the channel switch to a disconnected state in the authentication communication for the adapter apparatus, and to set the channel switch to a connected state after the authentication communication is completed.  


8. The camera according to claim 5, wherein using the first communication and the second communication, the camera controller controls the adapter apparatus including a channel switch configured to connect and disconnect the data communication channel, so as to set the channel switch to a disconnected state in the authentication communication for the adapter apparatus, and to set the channel switch to a connected state after the authentication communication is completed.  


9. The camera according to claim 5, wherein the camera includes a detection switch configured to detect a connection of the interchangeable lens apparatus, and wherein the camera controller performs the authentication communication when detecting the connection of the interchangeable lens apparatus through the detection switch. 
 
10. An accessory apparatus connectable to a camera, the accessory apparatus comprising an accessory controller configured to control a communication with the camera using a signal transmission channel used for a signal transmission between the camera and the accessory apparatus, and a data communication channel used for a data communication between the camera and the accessory apparatus, and wherein the accessory controller is configured to provide a first communication that is a data communication without a designation of a communication counterpart and a second communication that is a data communication with a designated communication counterpart, - 48 -10181843WOUSO2 outputs a signal indicating the accessory controller is waiting for the first communication to the signal transmission channel when the accessory controller is not authenticated by the camera, and performs an authentication communication for causing the camera that has detected the output to authenticate the accessory apparatus.  





11. The accessory apparatus according to claim 10, wherein the authentication communication includes: a communication that requires authentication information of the accessory apparatus to be transmitted from the camera using the first communication; a communication that transmits the authentication information to the camera in response to a request for the authentication information using the second communication.  

12. The accessory apparatus according to claim 10, wherein the accessory controller receives data indicating an end of the authentication communication output from the camera when the authentication communication ends for an interchangeable lens apparatus.  


13. The accessory apparatus according to claim 10, wherein the accessory apparatus is an interchangeable lens apparatus, or an adapter apparatus connected between the interchangeable lens apparatus and the camera.  


14. The accessory apparatus according to claim 13, further comprising a channel switch configured to connect and disconnect the signal transmission channel, - 49 -10181843WOUSO2 wherein in response to the first communication or the second communication from the camera, the accessory controller sets the channel switch to a disconnected state while the authentication communication for the adapter apparatus is performed, and sets the channel switch to a connected state after the authentication communication is completed.  

15. The accessory apparatus according to claim 13, further comprising a channel switch configured to connect and disconnect the data communication channel, wherein in response to the first communication or the second communication from the camera, the accessory controller sets the channel switch to a disconnected state while the authentication communication for the adapter apparatus is performed, and sets the channel switch to a connected state after the authentication communication is completed.  

16. A communication control method for a camera on which an accessory apparatus is mountable, and connected to a signal transmission channel used to a signal transmission between the camera and the accessory apparatus, and a data communication channel used for a data communication between the camera and the accessory apparatus, the camera being configured to provide, using the data communication channel, a first communication that is a data communication without a designation of a communication counterpart and a second communication that is a data communication with a designated communication counterpart, the communication control method comprising the steps of: - 50 -10181843WOUSO2 causing the camera to detect a signal indicating an ongoing standby of the first communication output to the signal transmission channel from one accessory apparatus that is not authenticated by the camera; and causing the camera to perform an authentication communication with the one accessory apparatus, wherein whenever detecting the signal indicating the ongoing standby, the camera authenticates the one accessory apparatus by performing the authentication communication with the one accessory apparatus.  





17. A communication control method for an accessory apparatus connectable to a camera, the accessory apparatus being connected to a signal transmission channel used for a signal transmission between the camera and the accessory apparatus, and a data communication channel used for a data communication between the camera and the accessory apparatus, the accessory apparatus being configured to provide, using the data communication channel, a first communication that is a data communication without a designation of a communication counterpart and a second communication that is a data communication with a designated communication counterpart, the communication control method comprising the steps of: causing the accessory apparatus to output a signal indicating the accessory controller is waiting for the first communication to the signal transmission channel when the accessory controller is not authenticated by the camera, and causing the accessory apparatus to perform an authentication communication for causing the camera that has detected the output to authenticate the accessory apparatus. 



 
18. A non-transitory computer-readable storage medium storing a communication control program that is a computer program that causes a computer in a camera on which an accessory apparatus is mountable to execute processing, the camera connected to a signal transmission channel used for a signal transmission between the camera and the accessory apparatus, and a data communication channel used for a data communication between the camera and the accessory apparatus, wherein using the data communication channel, the camera is configured to provide a first communication that is a data communication without a designation of a communication counterpart and a second communication that is a data communication with a designated communication counterpart, wherein the processing comprising the steps of: causing the camera to detect a signal indicating an ongoing standby of the first communication output to the signal transmission channel from one accessory apparatus that is not authenticated by the camera; and causing the camera to perform an authentication communication with the one accessory apparatus, wherein whenever detecting the signal indicating the ongoing standby, the camera authenticates of the one accessory apparatus by performing the authentication communication with the one accessory apparatus.  






19. A non-transitory computer-readable storage medium storing a communication control program that is a computer program that causes a computer in an accessory apparatus connectable to a camera to execute processing, the accessory apparatus being connected to a signal transmission channel used for a signal transmission between the camera and the accessory apparatus, and a data communication channel used for a data communication between the camera and the accessory apparatus, and - 52 -10181843WOUSO2 the accessory apparatus being configured to provide a first communication that is a data communication without a designation of a communication counterpart and a second communication that is a data communication with a designated communication counterpart, the processing comprising the steps of: causing the accessory apparatus to output a signal indicating the accessory controller is waiting for the first communication to the signal transmission channel when the accessory controller is not authenticated by the camera, and causing the accessory apparatus to perform an authentication communication for causing the camera that has detected the output to authenticate the accessory apparatus.

1. A camera usable while a plurality of accessory apparatuses are connected to the camera, the camera comprising a camera controller configured to control a communication with the plurality of accessory apparatuses using a signal transmission channel used for a signal transmission between the camera and the plurality of accessory apparatuses, and a data communication channel used for a data communication between the camera and the plurality of accessory apparatuses, wherein using the data communication channel, the camera controller is configured to provide a first communication that is a data communication with the plurality of accessory apparatuses and a second communication that is an individual data communication with a specific accessory apparatus among the plurality of accessory apparatuses, and wherein whenever detecting a signal indicating an ongoing standby of the first communication output to the signal transmission channel from one accessory apparatus that is not authenticated by the camera among the plurality of accessory apparatuses, the camera controller sequentially authenticates each of the plurality of accessory apparatuses by performing an authentication communication with the one accessory apparatus.
2. The camera according to claim 1, wherein the camera controller performs the authentication communication after notifying the plurality of accessory apparatuses of a start of the authentication communication using the first communication.
3. The camera according to claim 1, wherein the camera controller performs the authentication communication using the first communication and the second communication.
4. The camera according to claim 3, wherein the authentication communication includes: a communication that requests a transmission of authentication information of the one accessory apparatus using the first communication; and a communication that receives the authentication information from the one accessory apparatus using the second communication.
5. The camera according to claim 1, wherein the plurality of accessory apparatuses include an interchangeable lens apparatus and at least one adapter apparatus connected between and the interchangeable lens apparatus and the camera, and wherein the camera controller performs the authentication communication in order from the adapter apparatus connected nearest to the camera to the interchangeable lens apparatus among the at least one adapter apparatus.
6. The camera according to claim 5, wherein the camera controller performs an authentication end communication to notify the interchangeable lens apparatus and the at least one adapter apparatus of an end of the authentication communication using the second communication when the authentication communication for the interchangeable lens apparatus ends.
7. The camera according to claim 5, wherein using the first communication and the second communication, the camera controller controls the at least one adapter apparatus including a channel switch configured to connect and disconnect the signal transmission channel, so as to set the channel switch to a disconnected state in the authentication communication for the adapter apparatus, and to set the channel switch to a connected state after the authentication communication is completed.
8. The camera according to claim 5, wherein using the first communication and the second communication, the camera controller controls the at least one adapter apparatus including a channel switch configured to connect and disconnect the data communication channel, so as to set the channel switch to a disconnected state in the authentication communication for the adapter apparatus, and to set the channel switch to a connected state after the authentication communication is completed.

9. The camera according to claim 5, wherein the camera includes a detection switch configured to detect a connection of the interchangeable lens apparatus, and wherein the camera controller performs the authentication communication when detecting the connection of the interchangeable lens apparatus through the detection switch.
10. An accessory apparatus among a plurality of accessory apparatuses connectable to a camera usable while the plurality of accessory apparatuses are connected to the camera, the accessory apparatus comprising an accessory controller configured to control a communication with the camera using a signal transmission channel used for a signal transmission between the camera and the plurality of accessory apparatuses, and a data communication channel used for a data communication between the camera and the plurality of accessory apparatuses, and wherein the accessory controller is configured to provide a first communication that is a data communication including a reception of data sent from the camera to the plurality of accessory apparatuses and a second communication that is an individual data communication with the camera, using the data communication channel, outputs a signal indicating the accessory controller is waiting for the first communication to the signal transmission channel when the accessory controller is not authenticated by the camera, and performs an authentication communication for causing the camera that has detected the output to authenticate the accessory apparatus.
11. The accessory apparatus according to claim 10, wherein the authentication communication includes: a communication that requires authentication information of the accessory apparatus to be transmitted from the camera using the first communication; a communication that transmits the authentication information to the camera in response to a request for the authentication information using the second communication.
12. The accessory apparatus according to claim 10, wherein the accessory controller receives data indicating an end of the authentication communication output from the camera when the authentication communication ends for an interchangeable lens apparatus included in the plurality of accessory apparatuses.
13. The accessory apparatus according to claim 10, wherein the accessory apparatus is an interchangeable lens apparatus included in the plurality of accessory apparatuses, or at least one adapter apparatus connected between the interchangeable lens apparatus and the camera.
14. The accessory apparatus according to claim 13, further comprising a channel switch configured to connect and disconnect the signal transmission channel, wherein in response to the first communication or the second communication from the camera, the accessory controller sets the channel switch to a disconnected state while the authentication communication for the adapter apparatus is performed, and sets the channel switch to a connected state after the authentication communication is completed.
15. The accessory apparatus according to claim 13, further comprising a channel switch configured to connect and disconnect the data communication channel, wherein in response to the first communication or the second communication from the camera, the accessory controller sets the channel switch to a disconnected state while the authentication communication for the adapter apparatus is performed, and sets the channel switch to a connected state after the authentication communication is completed.
16. A communication control method for a camera usable while a plurality of accessory apparatuses are connected to the camera, and connected to a signal transmission channel used to a signal transmission between the camera and the plurality of accessory apparatuses, and a data communication channel used for a data communication between the camera and the plurality of accessory apparatuses, the camera being configured to provide a first communication that is a data communication with the plurality of accessory apparatuses and a second communication that is an individual data communication with a specific accessory apparatus among the plurality of accessory apparatuses, using the data communication channel, the communication control method comprising the steps of: causing the camera to detect a signal indicating an ongoing standby of the first communication output to the signal transmission channel from one accessory apparatus that is not authenticated by the camera among the plurality of accessory apparatuses; and causing the camera to perform an authentication communication with the one accessory apparatus, wherein whenever detecting the signal indicating the ongoing standby, the camera sequentially authenticates each of the plurality of accessory apparatuses by performing the authentication communication with the one accessory apparatus.
17. A communication control method for an accessory apparatus among a plurality of accessory apparatuses connectable to a camera usable while the plurality of accessory apparatuses are connected to the camera, the accessory apparatus being connected to a signal transmission channel used for a signal transmission between the camera and the plurality of accessory apparatuses, and a data communication channel used for a data communication between the camera and the plurality of accessory apparatuses, the accessory apparatus being configured to provide a first communication that is a data communication including a reception of data sent from the camera to the plurality of accessory apparatuses and a second communication that is an individual data communication with the camera, using the data communication channel, the communication control method comprising the steps of: causing the accessory apparatus to output a signal indicating the accessory controller is waiting for the first communication to the signal transmission channel when the accessory controller is not authenticated by the camera, and causing the accessory apparatus to perform an authentication communication for causing the camera that has detected the output to authenticate the accessory apparatus.
18. A non-transitory computer-readable storage medium storing a communication control program that is a computer program that causes a computer in a camera to execute processing, the camera being usable while a plurality of accessory apparatuses are connected to the camera, and connected to a signal transmission channel used for a signal transmission between the camera and the plurality of accessory apparatuses, and a data communication channel used for a data communication between the camera and the plurality of accessory apparatuses, wherein using the data communication channel, the camera is configured to provide a first communication that is a data communication with the plurality of accessory apparatuses and a second communication that is an individual data communication with a specific accessory apparatus among the plurality of accessory apparatuses, wherein the processing comprising the steps of: causing the camera to detect a signal indicating an ongoing standby of the first communication output to the signal transmission channel from one accessory apparatus that is not authenticated by the camera among the plurality of accessory apparatuses; and causing the camera to perform an authentication communication with the one accessory apparatus, wherein whenever detecting the signal indicating the ongoing standby, the camera sequentially authenticates each of the plurality of accessory apparatuses by performing the authentication communication with the one accessory apparatus.
19. A non-transitory computer-readable storage medium storing a communication control program that is a computer program that causes a computer in an accessory apparatus to execute processing among a plurality of accessory apparatuses connectable to a camera usable while the plurality of accessory apparatuses connected to the camera, the accessory apparatus being connected to a signal transmission channel used for a signal transmission between the camera and the plurality of accessory apparatuses, and a data communication channel used for a data communication between the camera and the plurality of accessory apparatuses, and the accessory apparatus being configured to provide a first communication that is a data communication including a reception of data sent from the camera to the plurality of accessory apparatuses and a second communication that is an individual data communication with the camera, using the data communication channel, the processing comprising the steps of: causing the accessory apparatus to output a signal indicating the accessory controller is waiting for the first communication to the signal transmission channel when the accessory controller is not authenticated by the camera, and causing the accessory apparatus to perform an authentication communication for causing the camera that has detected the output to authenticate the accessory apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
May 10, 2022